UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to SECTION 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, Dyadic International, Inc. (Exact name of registrant as specified in its charter) Delaware 333-102629 45-0486747 (State or other jurisdiction of incorporation)(Commission File Number)(IRS Employer Identification No.) 140 Intracoastal Pointe Drive, Suite Jupiter, Florida (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(561) 743-8333 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Notice of Annual Meeting of Stockholders In accordance with the Order of the Delaware Court of Chancery in Emalfarb v. Dyadic International, Inc. (C.A. No. 3353-VCP) previously reported in a Current Report on Form 8-K filed by Dyadic International, Inc. (the "Company") with the Securities and Exchange Commission (the "SEC") on April 15, 2008, on May 9, 2008, the Company caused to be mailed to its stockholders of record as of the close of business on April 23, 2008 a written notice of the annual meeting of its stockholders (the "Annual Meeting") to be held on Friday, June 20, 2008.The purpose of the Annual Meeting is to elect one director in Class III of the Company's Board of Directors for a two-year term ending in 2010, and two directors in Class I of the Company's Board of Directors for a three-year term ending in 2011.As a result, three of the Company's five directors are up for election at the Annual Meeting.A copy of the written notice is attached hereto as Exhibit 13D Group; Emalfarb Trust Notice of Intent to Nominate Director Candidates; Irrevocable Proxies On November 13, 2007, a group of stockholders of the Company, consisting of Mark A.
